931 F.2d 893
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Roy SPURLOCK, Claimant-petitioner,v.ISLAND CREEK COAL COMPANY, INC., Respondent.
No. 90-3644.
United States Court of Appeals, Sixth Circuit.
April 30, 1991.

Before KRUPANSKY and BOGGS, Circuit Judges, and ENGEL, Senior Circuit Judge.
PER CURIAM.


1
Claimant-petitioner, Roy Spurlock, has petitioned for review of an order of the Benefits Review Board (Board) in which the Board upheld an Administrative Law Judge's decision denying claimant's application for benefits under the Black Lung Act, 30 U.S.C. Secs. 901-945.  "Our review of a decision of the Board is limited to assuring that the correct statutory standards have been applied and that no errors of law have been made."    Director, OWCP v. Consolidation Coal Co., 884 F.2d 926, 929 (6th Cir.1989).  Upon review of the record and consideration of the briefs and arguments of the parties, the court is of the opinion that the Board's decision denying benefits was correct as a matter of law and was supported by substantial evidence.  Accordingly, the Board's order of May 29, 1990 affirming the ALJ's decision dated January 19, 1988 is hereby AFFIRMED for the reasons stated therein.